Citation Nr: 1230885	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-26 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In May 2011, the Veteran testified at a hearing in San Antonio, Texas, before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran was last afforded a VA examination in connection with his claim in May 2010.  The Veteran testified in May 2011 that he had problems understanding the instructions given to him by the examiner and that there might have been some problems with the audiometric testing equipment.  He also testified that he felt that his hearing loss had become worse since that examination.  His wife had told him that the TV and radio were too loud and he was talking a little louder around people.  Furthermore, he testified that he has received private ear treatment since July 2006, the reports of which are not of record.  

Given the Veteran's competent and credible testimony about symptoms of worsening of hearing loss disability since the last VA examination, as well as the fact that the last examination was conducting more than 2 years ago, perhaps not under the best of circumstances, the Board finds that a remand is necessary to provide the Veteran with a current examination.  See 38 U.S.C.A. § 5103A(d) (West 2002) (VA is required to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment); Charles v. Principi, 16 Vet. App. 370 (2002).  

While the appeal is in remand status, all medical records of treatment which the Veteran has received from the private physician referred to in his hearing, from July 2006 to present, as well as all other relevant records, should also be obtained.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them); Bell v. Derwinski, 2 Vet.App. 611 (1992) (VA medical records are constructively of record and must be obtained).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  After obtaining any needed authorization from the Veteran, the RO/AMC should obtain and associate with the claims folder all of his outstanding records of ear treatment since July 2006 from all identified sources, including the private physician from whom the claimant has received ear treatment since July 2006.  All efforts to obtain these records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded an examination to evaluate the severity of his service-connected bilateral hearing loss disability.  The claims folder is to be provided to the examiner for review in connection with the examination and the examiner should state that he or she reviewed the claims folder in the report.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.

3.  Thereafter, the RO/AMC should readjudicate the claim.  Such r readjudication should take into account whether "staged" ratings are appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

